1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                             Case No.: 19cv1670-LAB (MSB)
12                                Plaintiff,
                                               ORDER STRIKING COMPLAINT
13    v.
14    JOSEPH PHAIR,
15                             Defendant.
16
17         Plaintiff filed a complaint bringing claims under the Telephone Consumer
18   Protection Act. But the complaint includes various warnings and admonitions to
19   Defendant Joseph Phair’s attorney. (Compl., ¶¶ 4–10.) Neither Phair nor his
20   counsel has made an appearance.
21         Paragraph 4 instructs Phair’s attorney about pleading affirmative defenses,
22   and concludes that certain affirmative defenses (which have not been pled) would
23   be a sham. He also cites Civil Local Rule 83.4 and warns Phair’s counsel to obey
24   it or face consequences. He claims, among other things, that this rule forbids any
25   derogatory statement about him. The complaint also includes language stating
26   that Phair’s attorney has already read and agreed to abide by Civil Local Rule 83.4,
27   and demands an admission or denial of this averment in the answer. (Compl., ¶
28   7.) He repeatedly admonishes Phair’s attorney not to commit criminal deceit in the

                                               1
                                                                        19cv1670-LAB (MSB)
1    course of dealings with him. (Id., ¶ 8–9.) He also threatens to file a state bar
2    complaint and seek sanctions against Phair’s attorney if he “makes any derogatory
3    remarks in his pleadings toward Plaintiff . . . .”) (Id., ¶ 10.)
4          None of this belongs in a complaint. See Fed. R. Civ. P. 8 (giving standards
5    for pleadings). Phair’s attorney has not even appeared in this case, and it is
6    possible Phair will not retain one. There is no reason at this point for Ewing to
7    expect that opposing counsel will commit criminal deceit, to imply that he or she is
8    likely to commit criminal deceit or any other ethical violation, or to threaten a bar
9    complaint or sanctions. A complaint is not the place for a plaintiff to reprimand
10   opposing counsel for things that have not happened, and it is not a contract that a
11   plaintiff can use to bind opposing counsel. Ewing is not entitled to demand that
12   Phair’s attorney include these admissions or denials in the answer, and his
13   unsound legal advice to opposing counsel is not needed or welcome.
14         Furthermore, the implication that a yet-unknown attorney is likely to commit
15   criminal deceit or violate rules of professionalism and civility, in this context, is a
16   violation of Civil Local Rule 83.4. The Court notes that Ewing has included similar
17   language in numerous other recently-filed cases, 1 and admonishes him that he
18   must cease doing so immediately. Doing so amounts to a violation of both Civil
19   Local Rule 83.4 and the Court’s order of May 29, 2019 in case 18cv1455, Ewing
20   v. Oasis Media.
21   ///
22
23
24   1
      These include 19cv00941 CAB (MSB) Ewing v. United Business Funding, LLC.;
25   19cv00994 LAB (WVG), Ewing v. Kabbage, Inc.; 19cv01005 BAS (LL), Ewing v.
     Senior Life Planning, LLC; 19cv01031 DMS (AHG), Ewing v. JS Holdings, LLC;
26   19cv01112 DMS (LL) Ewing v. Oxford Tax Partners, LLC; 19cv01172 CAB-BGS,
27   Ewing v. Direct Merchant Funding, Inc. et al.; 19cv01319 LAB (JLB), Ewing v.
     FundShop, LLC; and 19cv01651 DMS (MSB), Ewing et al. v. Gray Wolf
28   Technology, LLC.

                                                 2
                                                                           19cv1670-LAB (MSB)
1         Fed. R. Civ. P. 12(f) authorizes the Court to strike from a pleading “any
2    redundant, immaterial, impertinent, or scandalous matter,” and the Court may do
3    so sua sponte. Rule 12(f)(1). The complaint is ORDERED STRICKEN. Within 14
4    calendar days of the date this order is issued, Ewing may file an amended
5    complaint that omits the language from paragraphs 4 through 10.
6
7          IT IS SO ORDERED.
8    Dated: September 6, 2019
9
10                                        Hon. Larry Alan Burns
                                          Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                                                                       19cv1670-LAB (MSB)
